Citation Nr: 0619529	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1981 to March 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the RO that denied 
entitlement to nonservice-connected pension benefits.

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in September 2004 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  Under these circumstances, 
the veteran's request for a hearing is considered withdrawn.  
See 38 C.F.R. § 20.700 (2005).


FINDING OF FACT

The veteran did not meet the service requirements to 
establish basic eligibility for nonservice-connected pension 
benefits, as he did not serve on active duty during a period 
of war.


CONCLUSION OF LAW

The claim for nonservice-connected pension benefits is 
without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

Through a December 2004 letter, the RO provided the veteran 
an opportunity to submit or identify additional evidence in 
support of his appeal, and to submit any evidence in his 
possession.

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for entitlement to nonservice-connected pension 
benefits.  Hence, the duties to notify and assist imposed by 
the VCAA are not applicable to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

II.  Analysis

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6. The term "veteran" 
is defined as a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service:  (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

In this case, the veteran's personnel records from the United 
States Army show that he entered active service on 
February 9, 1981, and was discharged from active service on 
March 15, 1982.  Findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  No 
other military service is reported, and the veteran has not 
disputed the service department's report of his service 
dates.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3). The Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period; and in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the 
period beginning on August 2, 1990, and ending on a date to 
be prescribed by Presidential proclamation or law.  See 
38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

In this case, the veteran did not serve during a period of 
war as defined by law or regulation.

The veteran has also contended that he should be eligible for 
pension benefits because he was discharged from service for a 
service-connected disability.  His service medical records 
show that he was separated from service due to a personality 
disorder.  Service connection has been denied for that 
disorder and for schizophrenia.  These decisions were not 
appealed and are not currently before the Board.  

In any event, there is no provision of law or regulation that 
provides for the payment of pension on the basis of peacetime 
service, even if the discharge was due to a disease or 
disability during such service.  VA cannot pay benefits 
unless authorized by Congress.  OPM v. Richmond, 496 U.S. 
414, 426 (1990).

There is nothing to change the fact that, the veteran, had no 
wartime service and is thus ineligible for pension benefits.  
See 38 U.S.C.A. § 1521(j).  As the law is dispositive of the 
veteran's claim for nonservice-connected pension benefits, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


